Citation Nr: 1206914	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-05 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a compensable rating for tinea unguium.

3.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1978 to March 1982, and also had 2 years, 9 months of prior active service (the dates of which are unverified, but apparently from December 1975 to October 1978).  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2006 and February 2011 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The August 2006 rating decision granted service connection for tinea unguium (a skin disorder of toenails; see Dorland's Illustrated Medical Dictionary 31st Ed. (2007) at 1955, rated 0 percent effective March 8, 2006, and denied service connection for schizophrenia (claimed as a mental disorder) and for right ear hearing loss.  The February 2011 rating decision granted service connection for right ear hearing loss, rated 0 percent, effective March 8, 2006 (and for tinnitus -which is not at issue herein).  The Veteran appeal the 0 percent rating assigned for the right ear hearing loss.  In April 2007, a hearing was held before a Decision Review Officer (DRO) at the RO.  In October 2011, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the claims file.  

The issue of service connection for a psychiatric disability was adjudicated as limited to the diagnosis of schizophrenia.  In accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it is recharacterized to encompass all psychiatric diagnoses. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

At the October 2011 Travel Board hearing, the Veteran testified that his right ear hearing loss and tinea unguium have worsened since his last examination.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination; worsening of hearing acuity and of toenail problems is capable of lay observation.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, contemporaneous examinations to assess the severity of the disabilities are necessary. 

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for Veterans Claims (Court) has stated that factor #3 is a "low threshold" requirement.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At the Travel Board hearing the Veteran testified that during service in Aberdeen Maryland in 1976 he sustained head trauma when he was struck by a tank hatch that swung open as the tank was being pulled out of mud; he reports he was unconscious for a minute.  Service treatment records (STRs) note "Observation head injury."  It was noted that the Veteran had a history of being knocked unconscious.  A June 1979 STR notes that he complained of headaches.  He alleges he has resulting psychiatric disability.  The Board finds that an examination is necessary to ascertain whether he indeed has a psychiatric disorder related to the head injury he sustained in service.

A July 2006 VA mental health record notes the Veteran reported he was denied Social Security Administration (SSA) disability benefits, and planned to appeal that decision.  Records considered by SSA in their determination are constructively of record, and are not associated with the claims file (It appears there was no attempt to secure them).  Development for such records is necessary (as they may contain pertinent information).  

At the April 2007 DRO hearing the Veteran testified that he received VA (Wade Park VAMC, Cleveland) treatment for the disabilities at issue in 1983 or 1984.  Records of such  treatment records are not associated with the claims file.  The evidence reflects that there was one attempt to obtain copies of the records.  Because any such records are constructively of record, and may be pertinent to the matters at hand, exhaustive development was indicated.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for exhaustive development to secure for association with the claims file the complete clinical records of the treatment the Veteran reports he received at the Wade Park, Cleveland VAMC in 1983/1984.  The search for such records must include contacting all facilities where such records may have been retired.  If the records cannot be located, the Veteran should be so advised, and the scope of the search should be noted in the record.  
2.  The RO should secure from SSA complete copies of the documents pertaining to the Veteran's (denied) application for disability benefits from that agency, to include complete copies of the medical records considered in connection with their determination.  If for some reason SSA records are unavailable, the Veteran should be so advised, and the reason for their unavailability must be explained in the record.  

3.  The RO should secure for the record any updated (since January 2011) records of VA treatment the Veteran has received for the disabilities at issue.

4.  When the development sought above is completed, the RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disorder(s).  The examiner must review the Veteran's claims file in conjunction with the examination.  The examination and the report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following:

a.  Please identify (by medical diagnosis) each psychiatric disorder entity found. 

b.  As to each chronic psychiatric disability entity diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) related to (was incurred in or aggravated by) the Veteran's active service, to include as due to head injury therein?  

The examiner must explain the rationale for all opinions.  

5.  The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain the current severity of his right ear hearing loss disability.  The examiner should elicit from the Veteran an account of the occupational and daily living impairment of function related to this disability, and should comment on the account (i.e., opine whether the degree of functional impairment described is consistent with the level of hearing acuity found on objective testing).  

6.  The RO should also arrange for a dermatology examination of the Veteran to ascertain the current severity of his tinea unguium.  The Veteran's claims files must be reviewed by the examiner(s) in conjunction with the examination(s).  The examiner must describe all pertinent findings in detail (and comment on the nature and degree of functional impairment that would be expected to be associated with such findings.  It should be noted whether the disability has required any systemic medication, and whether it has been characterized by episodes of exacerbation (in which case the extent of severity, frequency, and duration of the exacerbations should be noted).  The extent of the area of involvement should be noted (i.e., as a percentage of entire body area).  

The examiner should review the provisions of 38 C.F.R. § 4.118 (a copy of which must be provided to the examiner for review), and comment as to whether the disability picture presented is more appropriately rated as dermatitis or eczema (Code 7806) or as scars (Codes 7801-7805), and the findings reported must be sufficient to rate on either basis.

The examiner(s) should explain the rationale for all opinions.

7.  The RO should then re-adjudicate the claims (to include, with respect to the increased rating claims, whether referral for consideration of an extraschedular rating is indicated - i.e. whether schedular criteria are inadequate ).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

